IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1432
                               Filed December 18, 2019


IN THE INTEREST OF J.M.,
Minor Child,

D.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl Traum, District

Associate Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.




      Jean Capdevila, Davenport, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Carrie E. Coyle, Davenport, attorney and guardian ad litem for minor child.




      Considered by Vaitheswaran, P.J., and Potterfield and Mullins, JJ.
                                         2


MULLINS, Judge.

       A mother appeals the termination of her parental rights, arguing the court

erred in finding termination is in the child’s best interests. The mother’s parental

rights were terminated pursuant to Iowa Code section 232.116(1)(d), (h), and (i)

(2019). The mother does not contest the sufficiency of the evidence supporting

the statutory grounds for termination. Termination of parental rights are reviewed

de novo. In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

       The child was born in July 2017 when the mother was sixteen years old.

The child and the mother were both removed from parental custody in November

but were placed together, initially in relative custody and eventually a foster home.

Throughout the course of the child-in-need-of-assistance (CINA) proceeding for

the child, the mother was also in the custody of the Iowa Department of Human

Services (DHS) for her own CINA proceeding. The mother absconded with the

child in February 2018. DHS attempted to relocate the mother and child, leading

to an incident in which the mother took the child out the back door of a restaurant

during the child’s first birthday party to evade police and DHS. The mother and

child returned to DHS custody in August 2018; the child was placed in foster care

and the mother in a residential program. The child had not seen a doctor in several

months and needed immediate medical treatment for multiple sores.

       While in the residential program, the mother re-engaged in school,

attempted to obtain consistent employment, and had supervised visitation with the

child. The mother left the residential program in October to live with a “godmother.”

The mother had a string of short-term jobs and irregular school attendance. The

mother turned eighteen in January 2019 and eventually returned to her mother’s
                                          3


home. The mother’s employment continued to be unstable, she left school to

pursue a GED, and she never found appropriate housing. The record contains

conflicting statements regarding the mother’s residence through the spring and

summer of 2019. The mother insisted she lived with her mother, but agency

representatives had reason to believe the mother was residing, at least part-time,

with other persons and possibly in Rock Island, Illinois.

       Throughout the course of proceedings, the mother consistently exhibited

poor decision-making ability. The record shows the mother consumed alcohol and

smoked marijuana, left the child unattended in the foster home shared by the

mother and child without notifying the foster parent, was present during a physical

altercation in which a person was injured with a knife and videotaped the

altercation instead of calling police, and engaged in a dispute that led to property

damage.

       The mother also experienced growth during the course of proceedings. The

mother learned to be attentive and engage in appropriate interactions during visits

with the child. The mother expressed a clear desire to parent and developed a

bond with the child. Following a permanency hearing in November 2018, the

mother was given a six-month extension toward reunification.           However, the

mother’s lack of improvement led the court to order initiation of termination

proceedings in April 2019.

       The mother only raises one issue on appeal, claiming termination is not in

the best interest of the child. In considering what is in a child’s best interests, we

“give primary consideration to the child’s safety, to the best placement for

furthering the long-term nurturing and growth of the child, and to the physical,
                                           4


mental, and emotional conditions and needs of the child.”                   Iowa Code

§ 232.116(2). “It is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination . . . by hoping someday a parent

will learn to be a parent and be able to provide a stable home for the child.” P.L.,

778 N.W.2d at 41. Termination may be averted if a statutory exception applies.

See Iowa Code § 232.116(3).

       Throughout the course of proceedings, the mother has been offered a

variety of services, including, but not limited to, supervised visitation and family

safety, risk, and permanency services. The record indicates the mother has been

unable to incorporate the skills necessary to appropriately parent the child. The

mother has consistently been unable to maintain employment and secure

appropriate housing. The mother has never progressed beyond fully-supervised

visitation with the child. Furthermore, although the mother and child share a bond,

we cannot say it is so strong that “termination would be detrimental to the child.”

See id. § 232.116(3)(c). The record shows the child is in a safe foster placement,

is bonded to the foster family, and the foster placement is available as a long-term

placement. See id. § 232.116(2)(b). Accordingly, we find termination of the

mother’s parental rights is in the best interest of the child and affirm.

       AFFIRMED.